


EXHIBIT 10.1




FORM OF EXECUTIVE COMPENSATION AMENDMENT AGREEMENT


THIS EXECUTIVE COMPENSATION AMENDMENT AGREEMENT (this “Agreement”) is made and
entered into as of March __, 2009, by and between WESBANCO BANK, INC. (“Bank”),
WESBANCO, INC. (“WesBanco”) and ___________ (the “Executive”).  The Bank,
WesBanco and Executive are sometimes referred to in this Agreement individually
as a “Party” and collectively as the “Parties.”


 W I T N E S S E T H:
 
Whereas, during the course of the Executive’s employment and after the Executive
ceases to be employed by WesBanco or the Bank, the Executive is entitled to
certain compensation and other benefits pursuant to the WesBanco Key Executive
Incentive Bonus and Option Plan (the “Incentive Plan”), an Employment Agreement
dated _____, a Change in Control Agreement dated______, a Salary Continuation
Agreement dated ____ and other benefit plans, arrangements and agreements with
WesBanco or the Bank (collectively, the “Compensation Arrangements”);
 
Whereas, WesBanco is a participant in the Capital Purchase Program (“CPP”) of
the Troubled Asset Relief Program authorized by the Emergency Economic
Stabilization Act of 2008 (“EESA”);
 
Whereas, in connection with and as a condition to WesBanco becoming a CPP
participant, the Parties entered into an Executive Compensation Amendment
Agreement, dated _______, 2008 (the “Former Agreement”) to comply with the
requirement that WesBanco modify or terminate certain benefit plans,
arrangements and agreements to the extent necessary to be in compliance with the
executive compensation rules of Sections 111 and 302 of the EESA (the “EESA
Executive Compensation Requirements”), the regulations of the U.S. Department of
the Treasury (the “Treasury”) thereunder (the “Treasury Regulations”) and the
rules and interpretations of the Internal Revenue Service under Section 280G(e)
of the Internal Revenue Code of 1986, as amended (the “IRS Rules” and, together
with the EESA Executive Compensation Requirements and the Treasury Regulations,
the “CPP Executive Compensation Requirements”);
 
Whereas, the American Recovery and Reinvestment Act of 2009 (the “ARRA”), which
was signed into law on February 17, 2009, contains additional requirements
relating to compensation paid by institutions participating in TARP including
those, like WesBanco, that became TARP participants before the ARRA was enacted;
 
Whereas, the ARRA requires that the Secretary of Treasury promulgate regulations
to implement the compensation requirements included in the ARRA (the “ARRA
Regulations”);
 
Whereas, the Parties intend hereby to amend all of the Executive’s Compensation
Arrangements to comply with the (i) CPP Executive Compensation Requirements,
(ii) ARRA and (iii) the ARRA Regulations as currently in effect or as may be
adopted or amended after the date of this Agreement, in accordance with the
terms and provisions of this Agreement;
 
Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which the Parties acknowledge, and intending to be legally bound,
the Parties agree as follows:


1.           Recitals.  The recitals set forth above are hereby incorporated
into this Agreement and made a part hereof.


2.           Compensation Arrangement Amendments.


(a)           Limit on Incentive Compensation.  All of the Executive’s
Compensation Arrangements are hereby amended such that no bonus, retention award
or incentive compensation will be paid to or accrued for the Executive except as
permitted under the ARRA and the ARRA Regulations.


(b)           Golden Parachute Payment Prohibition.  To the extent required by
ARRA and the ARRA Regulations, all of the Executive’s Compensation Arrangements
are hereby amended such that no payments will be made to the Executive to the
extent such payments would constitute a “parachute payment” under Section
280G(e) of the Internal Revenue Code of 1986, as amended (“Code”), the Treasury
Regulations and the IRS Rules.  In addition, in accordance with and to the
extent required by the ARRA and ARRA Regulations, all of the Executive’s
Compensation Arrangements are hereby amended such that no payments (other than
payments for services performed or benefits accrued) will be made to the
Executive upon the Executive’s departure from WesBanco or the Bank for any
reason.


(c)           Determination of Payment Limit.  Within 20 days after (i) any
“applicable severance from employment” (as defined in Section 30.9(b) of the
Treasury Regulations and in the IRS Rules) of the Executive or (ii) Executive’s
other departure from WesBanco or the Bank, WesBanco and the Bank shall, at their
expense, engage WesBanco’s principal outside accounting firm (the “Accounting
Firm”) to determine whether, if not for the limitations contained in this
Agreement, any of the Executive’s Compensation Arrangements would entitle
Executive to any payments that would constitute a “parachute payment” under
Section 280G(e) of the Code, the Treasury Regulations and the IRS Rules or would
be otherwise prohibited under the ARRA or ARRA Regulations.  If the Accounting
Firm so determines, it will render an opinion to that effect which will be
conclusive and binding on the Executive, WesBanco and the Bank.


(d)           Payment Reduction or Elimination.  If the Accounting Firm
determines that any payments under any of the Executive’s Compensation
Arrangements would constitute a “parachute payment” under Section 280G(e) of the
Code, the Treasury Regulations and the IRS Rules, then the aggregate amount
under all such Compensation Arrangements that the Executive will be entitled to
and that will be paid to Executive shall be reduced to the maximum amount that
does not include a “parachute payment”; provided, however, that Executive shall
not be entitled to any such payment to the extent such payment is prohibited by
the ARRA or ARRA Regulations.


3.           Incentive Compensation Clawback.


(a)           Repayment Obligation.  The Parties agree that the Executive will
re-pay to WesBanco any incentive compensation paid pursuant to the Incentive
Plan and any other bonus, retention award or other incentive compensation paid
to the Executive if and to the extent such bonus or incentive compensation
payments were based on materially inaccurate financial statements of WesBanco or
the Bank or any other materially inaccurate financial performance metric
criteria (such payments, the “Unearned Payments”).  WesBanco shall have the sole
obligation to determine whether any Unearned Payments have been made.


(b)           Manner of Repayment.  Within 10 days of determining that the
Executive has received any Unearned Payments, WesBanco will provide written
notice (the “Notice”) to the Executive so notifying the Executive.  The Notice
will include the amount that the Executive must re-pay to WesBanco and the
deadline for repayment.  All Unearned Amounts will be repaid by the Executive
within 90 days after receipt of the Notice.


4.           Termination.  This Agreement will terminate automatically after the
Treasury ceases to hold a debt or equity position in WesBanco that was acquired
under the CPP.  Upon termination of this Agreement, no Party shall have any
further obligation to the other under this Agreement except for obligations
accruing prior to the date of termination (such as Executive’s obligation to
re-pay any Unearned Payments made to the Executive prior to termination of this
Agreement) and as required to stay in effect pursuant to the CPP Executive
Compensation Requirements, the ARRA or the ARRA Regulations.


5.           Executive Acknowledgement.  Executive understands and acknowledges
that the effect of this Agreement could be to reduce the amount of compensation
and other benefits that the Executive would otherwise be entitled to under the
Executive’s Compensation Arrangements.


6.           Release.  Executive hereby releases and forever discharges
WesBanco, Wesbanco Bank and their respective affiliates, successors and assigns
(each a “Releasee”) from any and all claims, both at law and in equity, in
connection with this Agreement’s modification of the Executive’s Compensation
Arrangements.  Executive hereby further irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing or
instituting any proceeding of any kind against any Releasee based upon any
matter purported to be released in this Section 6.


7.            Entire Agreement; Superseding Effect; Former Agreement Terminated.
This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof.  In particular, to the extent of any conflict or
inconsistency between the terms of this Agreement and the terms of any of the
Executive’s Compensation Arrangements, the terms of this Agreement shall
supersede the conflicting or inconsistent terms of the applicable Compensation
Arrangement.  In addition, this Agreement replaces and supersedes in its
entirety the Former Agreement such that after the date hereof the Former
Agreement is terminated and of no further force or effect.


8.           Amendment.  This Agreement may only be amended, whether in whole or
in part, by a writing signed by all of the Parties.


9.           Construction.  The Parties intend this Agreement to fully comply
with the CPP Executive Compensation Requirements, the ARRA and the ARRA
Regulations.  Accordingly, this Agreement shall be construed so as to make all
of the Executive’s Compensation Arrangements fully compliant with the CPP
Executive Compensation Requirements, the ARRA and the ARRA Regulations, whether
adopted or amended prior to or after the date of this Agreement, in each case
giving effect to such later adoptions and amendments.


10.           Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions,
and this Agreement shall be construed in all respects as though the invalid or
unenforceable provision was omitted.


11.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of West Virginia without regard to West
Virginia conflict of laws rules


12.           Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, and by different Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
instrument.  Signatures by facsimile or e-mail shall be considered to be the
same as original signatures and sufficient to make this Agreement fully
effective.


 
In Witness Whereof, intending to be legally bound, the Parties have executed
this Agreement as of the day and year stated above.
 


 

 
 
WESBANCO, INC.
 
 
By:        ________________________________
Name:
Title:
 




 
 
WESBANCO BANK, INC.
 
 
By:        ________________________________
Name:
Title:
 




 
 
________________________________
Name:
 
 








